PER CURIAM.
Upon consideration of the motion of appellee for writ of certiorari for diminution, of record, and good cause therefor appearing, ordered said motion granted, and that the ."certified copy of minutes of the District Court attached to said motion be filed as a part of the transcript of record herein.
Upon consideration of the record and briefs, filed herein, and after oral arguments of counsel, further ordered appeal herein dismissed, that a decree of dismissal be filed and entered accordingly, and the mandate of this court issue as provided in Rule 28.